UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6834



ROBERT LEWIS BRANTNER,

                                           Petitioner - Appellant,

          versus


EUGENE M. NUTH, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-96-
75)


Submitted:   September 11, 1997       Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lewis Brantner, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ellen Barbera, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Brantner v. Nuth, No. CA-96-75 (D. Md. May 14, 1997). See Lindh v.
Murphy, 65 U.S.L.W. 4557 (U.S. June 23, 1997) (No. 96-6298). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2